Citation Nr: 9900209	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an increased evaluation post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant had almost 23 years of continuous active duty 
from January 1963 to August 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 

During the pendency of this matter, and in conjunction with 
its most recent review of this case, the RO granted an 
increased evaluation from 30 percent to 50 percent for post-
traumatic stress disorder by rating action in April 1998.  
The United States Court of Veterans Appeals (Court) has held 
that on a claim for an original or an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that service connection is warranted 
for his bilateral eye disorder.  He essentially contends that 
he sustained injuries to both eyes due to metallic foreign 
bodies.  He maintains that his eye disorder is currently 
manifested by corneal scarring.  The appellant contends that 
his post-traumatic stress disorder is manifested by 
symptomatology that presents a greater disability picture 
than currently assessed. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the weight of the evidence 
supports the claim of service connection for corneal scarring 
of the left eye.  It is further the decision of the Board 
that the weight of the evidence is against the claim for 
service connection for a right eye disorder.  Finally, it is 
the decision of the Board that a rating of 70 percent is 
warranted for post-traumatic stress disorder. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary to an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellant was treated for debris in the eye in 
service; he was also evaluated with decreased visual acuity 
due to refractive error. 

3.  Post service examination has shown residual corneal 
scarring of the left eye.  

4.  A right eye disability is not currently established.

5.  The appellants post-traumatic stress disorder is 
currently manifested by symptoms of anger, nightmares with 
night sweats, social isolation, depression, anxiety, 
difficulty concentrating, sleep disturbance, and intrusive 
thoughts, and is productive of severe social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, 
corneal scarring of the left eye has been shown to be of 
service origin.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

2.  A compensable disorder involving the right eye was not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303  (1998).
    
3.  The schedular criteria for a rating of 70 percent, but no 
higher, for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1997), 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Entrance examination, conducted in January 1963, was negative 
for any history, complaints, or diagnosis relative to the 
eyes or visual acuity.  The examination report noted that 
visual acuity was evaluated for near and distant vision as 
20/20. A review of the service medical records shows that the 
appellant was treated in December 1966 for complaints 
relative to the right eye.  The clinical report indicated 
that the right eye was rinsed.

During a September 1966 evaluation, the appellant reported 
that a foreign object might have entered his right eye.  He 
reported a scratching sensation associated with the right 
eye.  Physical examination revealed conjunctivitis of the 
right eye.  The examiner noted that there was some crusting 
around the lateral corner of the eyelid.  Evaluation of the 
right eye showed a small corneal abrasion.  The appellant was 
provided with a patch with medicated ointment.  On follow-up 
evaluation later that month, it was noted that examination 
showed minimal residual abrasion.  The appellant reported 
that he was doing well.  The appellant was continued on 
eyedrops and warm soaks.  By October 1966, it was noted this 
condition had improved.

The clinical reports reflect that the appellant was also seen 
in either July 1967 or 1968 for complaints of debris in his 
eye (unspecified).  The clinical report indicated that the 
eye was washed, and the appellant was advised to return to 
the clinic if necessary. 

In April 1984, the appellant was placed on physical profile 
for disabilities.  A permanent physical profile was 
instituted for defective visual acuity.  It was noted that 
there were no duty restrictions associated with this 
condition.

On separation examination in May 1985, the appellant was 
evaluated with defective visual acuity of both eyes.  Visual 
acuity was measured for the right eye as 20/30, corrected to 
20/20.  Left eye visual acuity was measured at 20/25, 
corrected to 20/15.  Near vision for both eyes was recorded 
as 20/20.  In the report of medical history, it was noted 
that the appellant wore glasses for defective visual acuity 
since 1984.  Examination was negative for any clinical 
findings relative to the eye structure.  The appellant was 
evaluated with refractive error of both eyes, with visual 
acuity corrected to 20/20 bilaterally.

During a July 1993 hearing, the appellant offered testimonial 
evidence concerning the onset and severity of his eye 
disorder.  He indicated that he sustained injuries to the 
eyes on two occasions during service.  He recalled that on 
each occasion, he was struck in the eyes with metal shavings 
from the airplane on which he was working.  He reported that 
his eyes were flushed following each incident, and he would 
thereafter wear an eye patch for three to four days.  He 
stated that medical personnel advised that he developed scar 
tissue.

On VA visual examination in September 1993, the appellant 
reported a history of superficial metallic foreign bodies in 
both eyes during service.  A small superficial corneal scar 
was detected below the visual axis of the left eye on slit 
lamp examination.  On evaluation of the fundi, the examiner 
observed a small posterior pole scar inactive inferior 
temporal quadrant of the right eye.  Uncorrected right eye 
visual acuity was evaluated as 20/30, corrected to 20/20.  
Near vision of the left eye was evaluated as 20/30.  
Uncorrected visual acuity for the left eye was evaluated as 
20/25, corrected to 20/20.  Near vision of the right eye was 
evaluated as 20/60, corrected to 20/30.  The appellant was 
evaluated with refractive error of both eyes.  The diagnostic 
impression was history of superficial corneal foreign bodies, 
successful removal with mild residual scar not interfering 
with vision.

VA medical examination report, dated in June 1996, indicated 
that the appellant reported no specific complaints on 
examination.  The examiner noted that the appellants ocular 
history was significant for superficial corneal metallic 
foreign body on the left eye.  Slit lamp examination revealed 
a small inferior stromal corneal scar in the left eye.  The 
right eye near uncorrected visual acuity was 20/40, corrected 
to 20/20.  Far uncorrected visual acuity was 20/25, corrected 
to 20/20.  The left eye near uncorrected visual acuity was 
measured as 20/40, corrected to 20/20.  Far uncorrected 
visual acuity was measured as 20/30, corrected to 20/20.  The 
remainder of the examination was essentially normal.  The 
diagnostic impression was history of corneal foreign body, 
stable, otherwise no ocular pathology. 

In a September 1996 addendum, the examiner indicated that the 
appellants mild corneal scarring in the left eye was most 
probably related to his corneal abrasions in service.  It was 
the examiners assessment that the appellants decreased 
vision was the result of a refractive error in both eyes.  
The diagnostic impression was history of corneal foreign body 
left eye, stable, otherwise no ocular pathology. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  The disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence. 38 C.F.R. § 3.303(a) (1997). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1997).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease entity is established, there 
is no requirement for evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Watson, 4 Vet. App. 
309, 314 (1993).
 
Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c).  
Refractive error is not considered a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.9.

	A.  Left Eye Disorder

Initially, the Board finds that the appellants claim for 
entitlement to service connection for a left eye disorder, 
diagnosed as corneal foreign body of the left eye, is well 
grounded within the meaning of 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App 78 
(1990).  This finding is predicated upon the service and VA 
medical records which document treatment for the left eye.

The evidence presented with respect to the left eye disorder 
shows that the appellant was treated in service for 
complaints of debris in the eye.  Service medical records 
document such treatment, but are negative for any definite 
clinical diagnosis relative to such symptomatology.  
Separation examination was negative for any clinical findings 
or diagnosis.  VA examination in 1993 and 1996 document 
findings of corneal scarring.  The VA examiner opined that 
corneal scarring observed on post service examination was 
consistent with the in service treatment for abrasions of the 
left eye and, thus, is etiologically related to service.

The Board finds that the evidence is at least in equipoise as 
to the existence and the etiology of the left eye disability.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. § 
5107.  As such, the Board concludes that the appellants 
corneal scarring of the left eye is due to service. 

	B.  Right Eye Disorder

The appellant posits that corneal scarring of the right eye 
resulted from eye trauma sustained in service, specifically, 
when metallic shavings from aircraft on which he worked 
entered his eye.  Where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the appellants hearing testimony and the lay 
statements are not competent or probative evidence regarding 
the matter of an etiological relationship between a current 
disability and an injury or disease incurred in service.  

The Board has considered the pertinent evidence in this case.  
In that regard, the VA examiner in 1996 specifically noted 
that the current disability of the right eye involved only 
refractive error, which the examiner opined was unrelated to 
the reported trauma to the eye sustained during service.  
Further, it was noted that there was no evidence of ocular 
pathology on examination.            

With respect to the episodes of in service treatment for the 
right eye complaints, the Board notes that there were no 
clinical findings or diagnostic impression noted on 
separation examination relative to these earlier complaints.  
Indeed, clinical reports generated in conjunction with this 
treatment reflect that the reported irritation of the right 
eye was resolving with treatment, and that the appellant 
reported his condition had improved.  The Board finds that 
this evidence demonstrates that the right eye complaints 
which the appellant suffered during service were acute and 
transitory in nature, with no evidence of any residual ocular 
pathology.  Moreover, VA examiner has determined that the 
appellants decreased visual acuity is not shown to be 
related to any incident which occurred during service.  

Essentially, the evidence of record demonstrates that the 
only current impairment of the right eye involves a decrease 
in visual acuity due to refractive error.  Although this 
disorder was diagnosed in service, governing regulation 
precludes an award of compensation benefits.  See 38 C.F.R. § 
3.303(c).  Accordingly, the appellants claim for service 
connection for a right eye disorder, diagnosed as refractive 
error, must be denied as the claim lacks legal merit.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Sabonis v. Brown, 6 Vet. App. 
426 (1994).


Increased Evaluation

The United States Court of Veterans Appeals (Court) has 
stated that when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open. 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Accordingly, the 
Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  It is essential that each disability be viewed in 
relation to its history, and that medical examinations 
accurately and fully describe  limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant was initially evaluated with post-traumatic 
stress disorder (PTSD) on VA examination in September 1991.  
In conjunction with this evaluation, the appellant reported 
subjective complaints of sleep difficulties and frequent 
awakening.  He also reported nightmares with night sweats 
occurring once per month, intrusive thoughts of Vietnam, and 
occasional flashbacks.  On examination, there was some 
evidence of emotional lability, with periods of intense 
anxiety particularly when around others.  In that regard, the 
examiner noted that the appellant would become tremulous, 
then withdrawn.  It was noted that the appellant would also 
experience episodes of nausea and vomiting when exposed to a 
group of people.  The appellant was noted to be 
hypervigilant.  He actively avoided others, in addition to 
places and things that would remind him of Vietnam.  The 
appellant was also noted to experience significant startle 
response.  The appellant was evaluated with a Global 
Assessment of Functioning (GAF) Scale score of 75.  The 
highest GAF score within the past year was noted to be 80.  
An industrial survey conducted at that time revealed that the 
appellant was in the process of ending his 25 year marriage.  
It was noted that the appellant served as an airplane 
mechanic during his last period of military service, and that 
he obtained employment as an airline mechanic following his 
release from service.  

By rating action dated in February 1992, the RO granted 
service connection for PTSD.  A noncompensable rating 
evaluation was assigned for this disability under Diagnostic 
Code 9411.

In correspondence, dated in April 1992, the appellant 
indicated that his PTSD symptomatology had increased in 
severity.  He reported continued subjective of avoidance, 
difficulty sleeping, nightmares, night sweats, social 
isolation, and intrusive thoughts concerning Vietnam.  In 
correspondence, dated in May 1993, the appellant reported 
that he received ongoing therapy through a veterans outreach 
program.  He reported that his symptoms were of such severity 
that his employment was now in jeopardy.

A June 1993 statement from the appellants counselor 
indicated that the appellant had been receiving therapeutic 
counseling since April 1993.  It was noted that at the time 
of his admission to the program, the appellant presented with 
symptoms of depression, emotional numbing, anger, intrusive 
thoughts, sleep disturbances, suicidal and homicidal 
ideation, social isolation, startle response, difficulty 
concentrating, and short-term memory loss.  The counselor 
indicated that it was likely the appellant would remain in 
intensive outpatient treatment for the next year.  It was 
further his assessment that the appellants condition might 
require some period of inpatient treatment.  

During a July 1993 hearing, the appellant testified 
concerning the severity of his PTSD symptomatology.  He 
reported that he continued to avoid others.  He also noted 
that he was unable to deal with groups of people, and would 
become physically ill when exposed to large groups.  The 
appellant also noted that he has developed a nervous habit of 
popping his fingers.  The appellant recounted an incident 
that occurred at his place of employment during which he was 
involved in an altercation with another employee.  He 
indicated that he almost lost his job because of this 
incident.  He stated that he continued to experience 
intrusive thoughts and nightmares concerning his Vietnam 
experiences.

The appellant underwent VA examination in September 1993.  
The examiner noted that the appellant was not taking any 
psychotropic medication.  It was noted that the appellant 
continued to work full time as an aircraft mechanic.  The 
appellant reported increasing difficulty with anger and 
anxiety.  The appellant reported that he had been divorced 
for one year, and that he lived alone.  He was noted to avoid 
others by isolating himself.  The appellant reported that he 
did not have any recreational activities, and noted that he 
rarely dated.

On mental status examination, the appellant reported 
subjective complaints of frequent intrusive thoughts, 
avoidance of others, diminished interest, social isolation, 
and inability to maintain close relationships.  He reported a 
recurrence of flashbacks, which had discontinued for several 
years.  The examiner further noted that the appellant 
described difficulty concentrating, hypervigilance, and 
startle response.  The examiner noted that the appellant 
experienced prolonged latency and frequent awakening, with 
nightmares occurring three times a week.  It was noted that 
anger control continued to be a problem for the appellant.  
The examiner indicated that the appellants major mechanism 
for anger management appeared to be through social isolation.  
In that context, it was noted that the appellant avoided 
peers and supervisors at work, and that he rarely left his 
home.  The appellant was noted to experience intermittent 
depressive moods, particularly when thinking of Vietnam, and 
intermittent anxiety as well.  It was noted that the 
appellant also described feelings of survivor guilt.  The 
diagnostic impression was PTSD.  The appellant was evaluated 
with a GAF score of 70, with 75 noted to be the highest score 
evaluated within the past year.  

In his assessment, the examiner noted that the appellant had 
shown a significant increase in symptoms, primarily in the 
areas of anxiety, and anger outbursts.  The appellants angry 
outbursts were noted to have resulted in difficulty with 
employment, resulting in the appellants referral for 
therapeutic counseling.  His divorce was attributable to his 
inability to maintain relationships and his anger problems.  
The examiner evaluated the appellant with mild to moderate 
occupational and social impairment due to his PTSD condition.  
Based upon these findings, the RO in a December 1993 rating 
action, awarded an increased evaluation from zero percent to 
10 percent for PTSD.

During VA examination in July 1996, the appellant reported 
that he rarely sleeps more than three to four hours due to 
nightmares.  He indicated that he experienced intrusive 
thoughts about Vietnam, and startle response to loud noises.  
Regarding the appellants divorce, it was noted that the 
appellant had one confrontation with his former wife, 
resulting in the issuance of a restraining order.  It was 
further noted that the appellant does not have contact with 
his ex-wife, but does maintain contact with his grown 
children and granddaughter.  The appellant reported that he 
works the night shift because of his dislike of being around 
others.  He reported two serious confrontations at work.  The 
first occurred several years earlier, and led to his referral 
to the veterans program.  The second occurred within the 
last six month period, and culminated in the appellant being 
placed on a one year probationary period for threatening to 
shoot an employee.  It was noted that the appellant was no 
longer attending counseling sessions through the veterans 
outreach program, and that he was not taking any medication.  
The appellant reported that although he enjoyed his job, but 
does not like to interact with others, particularly those in 
supervisory positions.  He reported that he frequently worked 
overtime, but lately has refused to do so because it would 
require interaction with other employees.  The examiner 
indicated that the appellants emotional situation was 
substantially reducing his potential earning.  Regarding the 
appellants social activities, it was noted, that he did 
belong to a singles group, and that he occasionally attended 
dances.  He reported that he attempted one or two 
relationships with women, but they did not work out due to 
his work schedule and preference to be nonsocial.  He 
reported that he was attempting to start another 
relationship.  He reported that he engaged in some 
recreational activity consisting of bicycling, and golf on 
occasion.  It was noted that the appellant had a friend from 
service with whom he would often visit.  In addition, the 
appellant reported that he frequently visited his daughter 
and granddaughter. 

On mental status evaluation, the appellant was oriented in 
all spheres.  The appellants affect was appropriate to his 
mood, and was noted to generally be euthymic.  There was no 
evidence of organic brain syndrome, non-linear thinking, or 
psychiatric disorder.  The appellant acknowledged that he 
experienced some degree of depressive ideation.  He admitted 
suicidal ideation, but denied any present thoughts.  The 
appellant indicated that he experienced difficulty in showing 
affection, or exhibiting a wide range of affect.  He reported 
being anxious around others.  During these times, the 
appellant would resort to cracking his knuckles or 
stuttering.  He reported that he remains hypervigilant, and 
would sometimes drop to his knees when exposed to loud 
noises.  In his assessment, the examiner noted that the 
appellant struggled with his PTSD symptoms, and continued to 
be troubled with severe insomnia and awakenings.  It was 
noted that the appellant had not taken advantage of 
additional opportunities to work due to interpersonal 
pressures, that he had been formally reprimanded for angry 
outbursts at work, and was in some danger of losing his job 
as a result despite his 10 year seniority.  The diagnostic 
impression was PTSD, chronic, moderate.  The examiner noted 
that the appellant experienced very severe, enduring 
psychosocial stressors, and moderately severe interpersonal 
difficulties.  A GAF score of 60 was indicated, with that 
score noted to be the highest score assessed within the past 
year.  Relative to the GAF score, the examiner noted that 
this score was based upon the appellants social isolation, 
occupational difficulties, lack of friends, and ongoing anger 
management problems which limited his ability to form and 
maintain interpersonal relationships.  In an August 1996 
rating, the evaluation assigned for PTSD was increased from 
10 percent to 30 percent. 

The appellant was afforded further VA examination in October 
1997.  The appellant reported that his daughter and 
granddaughter now resided with him.  He reported that he 
continued to work full time as an airline mechanic.  It was 
noted that the appellant was not receiving treatment, nor was 
he taking medication.  He indicated that he was not 
comfortable socializing with people, but reported that he 
continued to attend singles dances on occasion.  It was noted 
that the appellant had been involved with someone for about a 
year and a half.  It was noted that the relationship with his 
girlfriend was not steady, and that she had threatened to 
leave him.  The appellant reported that he continued to 
experience startle response.  He reported that he would lose 
about three days a year if bothered by a frustrating 
situation.  The appellant reported that he received good 
performance evaluations, and that he was assigned difficult 
tasks because of his ability to perform such tasks.  He 
indicated that he also experienced nightmares once every 
several months, often triggered by a situation at work.  He 
also reported rare intrusive memories.  It was noted that the 
appellant continued to experience sleep disturbance, sleeping 
about four hours a night.  The appellant also reported 
difficulty controlling his anger, and depression on a few 
occasions.

On mental status examination, the appellant was noted to 
exhibit a serious affect.  He indicated that it is constant 
struggle each day to control his behavior.  The examiner 
noted that there was no evidence of active suicidal or 
homicidal ideation or intent.  The appellants insight was 
noted to be somewhat limited.  The appellants judgment was 
evaluated as fair.  The diagnostic impression was PTSD, 
chronic.  A GAF score of 45 was indicated.  In his 
assessment, the examiner indicated that the appellant 
continued to experience active symptoms of PTSD.  
Specifically, his difficulties included managing anger, and a 
tendency to threaten others when frustrated or in conflict.  
It was noted that the appellants PTSD symptoms had resulted 
in substantial impairment of social relationships and 
significant problems at work.  In light of these clinical 
findings, the RO increased the rating evaluation for PTSD in 
April 1998 to 50 percent.

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The rating schedule 
recognizes that a veterans disability evaluation may require 
reratings in accordance with changes in his or her physical 
condition.  It is essential, in evaluating a disability, the 
each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.

Post-traumatic stress disorder is rated under the portion of 
the VA Schedule for Rating Disabilities that pertains to 
mental disorders.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52700 (Oct. 
8, 1996).  The evaluation criteria have substantially changed 
in the new rating schedule and now focus on the individual 
symptoms as manifested throughout the record, rather than on 
medical opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where the law or regulations changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Under the old rating criteria, a 50 percent evaluation was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted if the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

In order to warrant the next evaluation of 100 percent, it 
must be shown that the attitudes of all contacts except the 
most intimate are so adversely affected so to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The veteran must be demonstrably unable to obtain or retain 
employment.

Under the revised criteria, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships. 

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, ones own 
occupation, or ones own name.

The Board has carefully reviewed the evidence of record.  The 
Board finds, in this case, that the regulations effective 
prior to November 7, 1996, are more favorable to the 
appellant.  Accordingly, those regulations will be 
considered.

In this case, the record demonstrates that the appellant has 
experienced marital discord, other social impairment, and 
employment difficulties due to his PTSD symptoms.  In that 
regard, the record referenced that the appellants 25 year 
marriage ended in divorce.  This circumstance was attributed, 
in part, to his inability to maintain an interpersonal 
relationship with his spouse, in addition to his inability to 
control his anger.  It was noted that just prior to his 
divorce, the appellant confronted his wife during one of 
angry outbursts, which led to the issuance of a restraining 
order.  It was noted that the appellants former spouse has 
had no further contact with him.  Further, the record 
indicated that the appellant has been involved in serious 
altercations with employees at work.  Following the most 
recent incident, the appellant was placed on probationary 
status, and was noted to be in danger of losing his job 
notwithstanding his satisfactory job performance and 
seniority.  The appellant indicated that he generally enjoys 
his work, but has changed to the night shift in order to 
avoid or limit his contact with others.  Nevertheless, he has 
discontinued his practice of working overtime due to his 
difficulties with others.  It was noted that this has 
resulted in an appreciable economic loss to the appellant.  
While the appellant has previously reported suicidal and 
homicidal ideation, there was no evidence of intent.  The 
record further demonstrated that the appellant remains to 
some extent isolated, having limited contact with others.  On 
evaluation, the VA examiner has indicated that the 
appellants PTSD was productive of substantial social and 
industrial impairment.  The Board notes, in this instance, 
that the appellant should not be underrated merely because he 
has held, and still maintains, employment.  See 38 C.F.R. 
§ 4.130 (removed effective November 7, 1996).  In this case, 
what remains critical is that the appellants PTSD symptoms, 
particularly his uncontrolled anger, have clearly had an 
adverse impact on his employment. 

The appellant is not entitled to a 100 percent disability 
rating for his PTSD under either criteria.  Gross repudiation 
of reality or profound retreat from mature behavior are 
clearly not documented.  The appellant continues to work, and 
has limited social involvement.  He is not in virtual 
isolation in the community because he is still able to work, 
engages in recreational activity, and maintains at least some 
relationships with others.  Therefore, he does not meet any 
of the three independent bases for granting a 100 percent 
evaluation under the old criteria for PTSD.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  Likewise, he does not meet the 
criteria for the 100 percent disability rating under the new 
regulations because there is no persuasive evidence that the 
appellant has a total occupational and social impairment.  On 
the October 1997 VA examination, the findings did not 
include, or even approximate, the degree of impairment set 
forth under the current 100 percent criteria.  For example, 
although the appellant has described suicidal and homicidal 
ideation, particularly in the context of his angry outbursts 
in the work environment, persistent evidence that the 
appellant is in danger of hurting himself or others is 
lacking.  Disorientation and memory loss, to the extent 
required, are not described.  Also, as previously noted, the 
appellant still works.  It is clear from the record that 
social and industrial adaptability is compromised and, as a 
consequence, the appellant has suffered difficulty with 
interpersonal relationships, and economic loss.  
Nevertheless, in view of the foregoing, the Board finds that 
the schedular criteria for an evaluation of 100 percent have 
not been satisfied.


ORDER

Service connection for corneal scarring of the left eye is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Service connection for a right eye disorder is denied.

An increased evaluation of 70 percent for post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
